PER CURIAM.
We have for review Davis v. State, 534 So.2d 821 (Fla. 4th DCA 1988), which certified the following question of great public importance:
Whether that portion of Chapter 87-110, Laws of Florida, which amends section 921.001(5), Florida Statutes, is applicable to appellate review of sentences imposed for offenses which were committed prior to July 1, 1987?
Id. at 823. We have jurisdiction. Art. V, § 3(b)(4), Fla. Const.
We have answered the certified question in the negative in State v. McGriff, 537 So.2d 107 (Fla.1989). Accord Abt v. State, 541 So.2d 614 (Fla.1989). Thus, we quash the opinion below and remand for reconsideration in light of our holding in McGriff We do not address the issues raised in the briefs lying beyond the scope of the certified question.
It is so ordered.
EHRLICH, C.J., and OVERTON, McDonald, shaw, barkett, GRIMES and KOGAN, JJ., concur.